Bernard Ryan, P. J.
The preponderance of evidence in this case is that the ice had existed for a sufficient period of time to charge the State of New York, through the Buffalo State Teachers College, with constructive notice and with negligence in not attending to the condition.
The testimony of the claimant is corroborated by her companion of the day of the accident, whose interrogatories and cross interrogatories were taken outside the State.
The testimony of the cleaning woman employed at the State Teachers College is not sufficiently convincing to overcome the testimony of the claimant and her corroborating witness.
The attempt to outweigh the testimony of the defective drainage condition by that of the associate professor at the college, who acts in the capacity of campus safety supervisor, was not successful.
We have reviewed and weighed all of the testimony and have reached the conclusion that the facts bring the case within the law of liability for accumulated ice upon the premises of a property owner. These facts are set forth in an accompanying decision. Upon them we base a conclusion of law that the claimant is entitled to recover.